Citation Nr: 1729229	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-24 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disabilities.  

2.  Entitlement to a rating in excess of 10 percent for encephalopathy with residuals of slow speech and periods of fluctuating lethargy and confusion, prior to December 17, 2014.  

3.  Entitlement to an effective date prior to February 26, 2012, for a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

4.  Entitlement to an effective date prior to December 17, 2014, for the grant of special monthly compensation (SMC) based on the need for the regular aid and attendance of another person.  

5.  Entitlement to an effective date prior to December 17, 2014, for the grant of Dependents' Educational Assistance (DEA) benefits under Chapter 35 of Title 38, United States Code.  
6.  Entitlement to a special home adaptation grant.

7.  Entitlement to specially adapted housing. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1970 to October 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, August 2014, January 2015, and July 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The September 2009 rating decision denied service connection for a psychiatric disability including on a secondary basis; granted a TDIU rating, effective May 7, 2012; and granted service connection for encephalitis (later changed to encephalopathy), with residuals of slow speech and periods of fluctuating lethargy and confusion, and assigned a 10 percent rating, effective from May 7, 2012.  The Veteran appealed this decision, seeking service connection for a psychiatric disability, an earlier effective date for the grants of a TDIU and of service connection for encephalopathy, and a higher rating for encephalopathy.  
An August 2013 rating decision granted an effective date of February 26, 2012 for the awards of TDIU and service connection for encephalopathy (with a 10 percent rating); the Veteran continued his appeal for earlier effective dates for the awards (and for a rating in excess of 10 percent for encephalopathy).  

The August 2014 rating decision denied the Veteran's claim for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  

The January 2015 rating decision, the RO granted an initial 100 percent schedular rating for encephalopathy effective December 17, 2014, granted SMC based on the need for the regular aid and attendance of another person effective December 17, 2014, and granted DEA benefits under Chapter 35 effective December 17, 2014.  The Veteran appealed for earlier effective dates for the awards of SMC and DEA benefits.  Also, in consideration of the grant of a maximum 100 percent rating for encephalopathy from December 17, 2014, the issue of an initial rating in excess of 10 percent prior to that date is still on appeal.  

In July 2015, the RO denied entitlement to special home adaptation and entitlement to specially adapted housing.  The Veteran filed a timely notice of disagreement and the RO issued a statement of the case dated in March 2016.  The Veteran submitted his substantive appeal in March 2016.  

Regarding other issues raised and adjudicated during the pendency of the current appeals, the Board notes that in March 2015 and September 2015 statements, the Veteran's representative requested a statement of the case (SOC) on issues involving the assigned ratings and effective dates for the grant of service connection for dizziness and balance impairment and for fecal urgency and loose stools (claimed as bowel disturbance).  He was subsequently notified by the RO in March 2015 and September 2015 that these issues were granted [in full], so there would be no further action on the issues.  Moreover, in a November 2015 statement, the representative stated that he had not received a SOC after submitting a notice of disagreement (NOD) dated April 6, 2015 with regard to a November 2014 rating decision involving esophageal varices (wherein service connection was established for such disability with the assignment of a noncompensable rating).  However, a close review found that the NOD received in April 2015 pertains to different disabilities, and that there is not a properly filed NOD (on VA Form 21-0958) of record regarding the rating and/or effective date for the award of service connection for esophageal varices.  Therefore, the matter is not in appellate status for consideration and will not be further discussed in this decision.  

In September 2016, the Board denied an effective date prior to February 26, 2012, for the grant of service connection for encephalopathy with residuals of slow speech and periods of fluctuating lethargy and confusion, and denied entitlement to 
financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  The matters of entitlement to service connection for a psychiatric disability including on a secondary basis; a rating in excess of 10 percent for encephalopathy with residuals of slow speech and periods of fluctuating lethargy and confusion, prior to December 17, 2014; an effective date prior to February 26, 2012 for TDIU; an effective date prior to December 17, 2014, for the grant of SMC based on the need for the regular aid and attendance of another person; and an effective date prior to December 17, 2014, for the grant of DEA benefits under 38 U.S.C., Chapter 35, were remanded.   The issues of entitlement to a special home adaptation grant and entitlement to financial assistance to secure specially adapted housing were perfected at the time of the September 2016 Board decision.  However, as these issues had not yet been certified to the Board, the Board did not accepting jurisdiction over them at that time.  These matters have since been certified to the Board.  

The issues of entitlement to service connection for an acquired psychiatric disorder; an initial rating in excess of 10 percent for encephalopathy with residuals of slow speech and periods of fluctuating lethargy and confusion, prior to December 17, 2014; an effective date prior to February 26, 2012, for TDIU; an effective date prior to December 17, 2014, for the grant of SMC based on the need for the regular aid and attendance of another person; and an effective date prior to December 17, 2014, for the grant of DEA benefits under Chapter 35 of Title 38, United States Code, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDING OF FACT

None of the Veteran's service-connected disabilities involve the loss or loss of use either lower extremity, blindness, or the anatomical loss or loss of use of either hand.

CONCLUSION OF LAW

The criteria for specially adapted housing or a special home adaptation grant have not been not met. 38 U.S.C.A. §§ 2101, 5107 (West 2014); 38 C.F.R. § 3.809, 3.809a (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In addition, the Board finds that an examination is not necessary with respect to the Veteran's claim for specially adapted housing or a special home adaptation grant.  As set forth below, those claims have been denied as a matter of law.  Given the nature of the Veteran's service-connected disabilities and the applicable legal criteria to establish basic eligibility for specially adapted housing or a special home adaptation grant, an examination would serve no useful purpose.  Thus, any deficiency in VA's development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

II.  Analysis.

The Veteran's claim for specially adapted housing and special home adaptation grant has been pending since May 2015.  In this regard, the Board notes that the regulations governing the Veteran's claims have undergone revision in recent years.

Effective October 25, 2010 and December 3, 2013, VA revised the criteria (under 38 C.F.R. § 3.809) for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  75 Fed. Reg. 57859 (Sept. 23, 2010); 78 Fed. Reg. 72573 (Dec. 3, 2013).  Effective October 25, 2010 and September 12, 2014, VA revised the criteria (under 38 C.F.R. § 3.809a) for establishing entitlement to a special home adaptation grant.  75 Fed. Reg. 57859 (Sept. 23, 2010); 79 Fed. Reg. 54608 (Sept. 12, 2014).

Under the version of 38 C.F.R. § 3.809 in effect prior to October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. 
§ 2101 (a) may be granted if a claimant is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809 (b) (2009).

Under the version of 38 C.F.R. § 3.809 which became effective on October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a) may also be granted if a veteran is entitled to compensation for permanent and total disability due to: (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 38 C.F.R. § 3.809 (b) (2011).

Under the version of 38 C.F.R. § 3.809 (d), which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a) may also be granted if the Veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8017. 38 C.F.R. § 3.809 (d) (2016).

Under all applicable versions of 38 C.F.R. § 3.809, the phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809 (c).

Under the version of 38 C.F.R. § 3.809a in effect prior to October 25, 2010, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a (b) (2009).

Under the version of 38 C.F.R. § 3.809a which became effective on October 25, 2010, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a permanent and total service-connected disability which must (1) include the anatomical loss or loss of use of both hands; or (2) be due to (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and COPD). 38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a (b) (2011).

Under the version of 38 C.F.R. § 3.809a which became effective on September 12, 2014, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is service connected for a disability that (1) VA has rated as permanently and totally disabling, and which (i) includes the anatomical loss or loss of use of both hands; (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  Additionally, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a service-connected disability [which need not be rated as permanently and totally disabling] which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a (b) (2016). 

Applying the facts in this case to the criteria set forth above, the Board concludes that the Veteran is not legally entitled to a certificate of eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation grant.

In this case, service connection is in effect for encephalopathy, residuals of hepatitis with cirrhosis, dizziness and balance impairment, diabetes mellitus type II, bilateral hearing loss, and erectile dysfunction.  Currently, the Veteran's combined disability rating is 100 percent.  The Veteran's claim for a higher rating for his encephalopathy prior to December 17, 2014 remains on appeal, as does his claim of entitlement to service connection for an acquired psychiatric disability. 

Even assuming for the sake of argument that the Veteran's outstanding claims were to be granted, there would still be no basis on which to grant his claim.  The Board acknowledges that the record reflects these disabilities result in significant functional impairment.  However, as detailed above, assistance for specially adapted housing or a special home adaptation requires specific types of functional impairment due to the service-connected disabilities.  The evidence in this case does not indicate (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  Nor does the Veteran have service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8017.  

The Board also notes that the Veteran is not service-connected for any disability of the eyes or hands.  A review of the record does not indicate he otherwise has blindness in both eyes or loss of use of either upper extremity.  And the Board further observes that the Veteran is not service connected for the residuals of an organic disease or injury, burns, or residuals of an inhalation injury.  Neither the Veteran nor his attorney have argued otherwise or pointed to any evidence which contains any indication that the Veteran meets any of the enumerated criteria for entitlement to specially adapted housing or a special home adaptation grant. 

In the absence of evidence showing that the Veteran meets any of the applicable legal criteria, Congress does not authorize VA to provide financial assistance in acquiring specially adapted housing or a special home adaptation grant.  Under these circumstances, the basic legal criteria for the benefit sought are not met.


ORDER

Entitlement to specially adapted housing is denied.

Entitlement to a special home adaptation grant is denied. 


REMAND

The Veteran's psychiatric claim has been afforded numerous VA examinations in order to determine whether the Veteran has a psychiatric disorder that is related to his military service or a service-connected disability.

A February 2011 examination did not find that the Veteran had any Axis I disabilities.  However, the examiner did note that the Veteran had been diagnosed in February 2011 with dysthymic disorder and cluster B personality disorder.  

In December 2011, the Veteran was diagnosed with personality disorder, NOS (anti-social traits and narcissistic features), dysthymia, and major depressive disorder.  The examiner stated that the symptoms of these disorders were intertwined and inseparable.  It was also noted that the Veteran had been diagnosed with dysthymic disorder and major depressive disorder in May 2011, that the physician indicated was secondary to childhood trauma and incarceration.  The examiner indicated that the Veteran's dysthymia and major depressive disorder were likely due to childhood trauma and prison abuse.  The examiner found that the Veteran's disorders were not likely related to or aggravated by the Veteran service-connected Hepatitis C disorder, or his military service.  

In May 2012, the Veteran was again diagnosed with personality disorder, NOS, and dysthymic disorder.  The Veteran was also noted to have a diagnosis of alcohol dependence, chronic major depressive disorder and dysthymia.  The symptoms of his disorders were indicated to be inseparable and intertwined.

In a September 2012 addendum report, the examiner stated that depression, and cognitive disorder were not due to service-connected disabilities.  The examiner stated that the Veteran had separate diagnoses of dysthymia and personality disorder.  The examiner indicated that, with respect to the Veteran's encephalopathy, when ammonia levels were elevated, the Veteran may experience confusion and lethargy.  

In April 2014, the Veteran's alcoholic encephalopathy symptoms were noted to include loss of cognitive function, dementia, decreased memory and attention, and unusual behavior, with insight and judgement affected.

In a December 2014 psychiatric examination, the Veteran was diagnosed with major depressive disorder, severe without psychosis, dysthymia, mild neurocognitive disorder secondary to encephalopathy, and antisocial personality disorder.  The examiner reported that it was not possible to differentiate what symptoms were associated with the different diagnoses, and that this was impossible due to the complexity of the case.  

In a July 2015 opinion, the Veteran was noted to have a history of major problems in the past that were post-militarily related to the onset of the major depressive disorder, and that, as noted in prior examinations, it would be impossible to separate out the major depressive disorder from the other mental disorders.  At the time, however, the examiner stated that the veteran's major depressive disorder "is taken as being related to post-military events of serious post-military stressors that started the course of the mdd."  The examiner also stated that the "mdd, however, has not been permanently aggravated beyond its natural progression by all of the aforementioned medical issues. Why have I opined as such. The veteran's level of intervention for the major depressive disorder has remained just about the same since my last C and P evaluation with this veteran and over time. I don't have evidence to suggest aggravation in a permanent fashion such as that by repeated inpatient psychiatric hospitalizations or the veteran attending psychiatric day programming such as prrt. The evidence does not support aggravation of the MDD more likely than not related to post military stressors, by the service related medical issues. The mdd is not related to any incident of service, as he did not have mdd in service to begin with."

In an additional September 2015 opinion, the examiner stated that:
The veteran has a prior diagnosis of Alcohol Dependence in full remission. This, by today's standard of the DSM-5, would mean that this is a continuum disorder, and that the diagnosis is no longer made. There is no alcohol dependence as by DSDM-V, this diagnosis is now eliminated.  I had also made a diagnosis of Dysthymia in the past.  However, current treatment notes by VA MHC providers this year are not diagnosing Dysthymia anymore.  Hence, this is no longer a diagnosis for the veteran.  I had also provided a diagnosis of Personality Disorder in the past.  Personality Disorders are not related to service and they are not aggravated by military service.  The veteran established pattern of mental health care does now show an aggravation of the major depressive disorder.  The veteran's service connected medical conditions named here in for this evaluation have not aggravated the MDD. The veteran is diagnosed with Mild Neurocognitive Disorder.  The veteran's Mild Neurocognitive Disorder is incurred in or caused by the encephalopathy, diabetes, and hepatitis.  These medical disorders are known causes of Mild Neurocognitive Disorder.  

The examiner then separated the symptoms for his currently diagnosed psychiatric disabilities, finding that the symptoms for major depressive disorder and personality disorder were:  Depressed mood; Near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; Chronic sleep impairment; Flattened affect; Disturbances of motivation and mood; and Difficulty in establishing and maintaining effective work and social relationships.  The symptoms of Mild Neurocognitive Disorder were: Mild memory loss, such as forgetting names, directions or recent events; Neglect of personal appearance and hygiene; Intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; Difficulty in adapting to stressful circumstances, including work or a work like setting; and Inability to establish and maintain effective relationships.

A review of VA treatment records also discloses that the Veteran has been indicated to have bipolar disorder and dementia.    

Based on the foregoing, the Board finds that additional opinion is required to adjudicate the Veteran's claim.  While the September 2015 opinion indicates that the Veteran no longer suffers from alcohol dependence and dysthymia, these disorders were diagnosed within the appeal period.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).  The Veteran has also been indicated to have other psychiatric disabilities, to include bipolar disorder, that have not been addressed.  As such, this matter is remanded for additional opinion regarding whether these and other psychiatric disabilities diagnosed during the appeal period (since 2009) were caused or aggravated by the Veteran's military service or a service-connected disability.  If the examiner finds that there is no current diagnosis, further opinion should be afforded regarding whether such disorder, or other diagnoses, were made in error or are in remission.  Romanowsky, v. Shinseki, 26 Vet. App. 303 (2013).  

In addition, the September 2015 report stated that "The veteran established pattern of mental health care does now show an aggravation of the major depressive disorder." (emphasis added)  The context of this statement appears to indicate that the examiner meant to say "does not show," but this should be clarified on remand.

Finally, the December 2014 and September 2015 examiners diagnosed mild neurocognitive disorder and indicated that this was secondary to the Veteran's service-connected encephalopathy condition.  Other examinations noted above, however, indicate that symptoms of cognitive loss and dementia were symptoms of the service-connected disorder.  Upon remand, the examiner should clarify whether this is a separate diagnosis caused by the service-connected encephalopathy or whether this is a notation of symptoms of the service-connected disorder.  

With respect to the remaining claims, the Board finds that the following issues are inextricably intertwined with the above-discussed service connection claim:  an initial rating in excess of 10 percent for encephalopathy with residuals of slow speech and periods of fluctuating lethargy and confusion, prior to December 17, 2014; an effective date prior to February 26, 2012, for TDIU; an effective date prior to December 17, 2014, for the grant of SMC based on the need for the regular aid and attendance of another person; and an effective date prior to December 17, 2014, for the grant of DEA benefits under Chapter 35 of Title 38, United States Code.  That is, a favorable decision on the service connection claim would potentially impact the decision on the claims.  Consequently, the appropriate course of action is to defer appellate review of the extraschedular matter until after the RO has addressed the newly appealed issues.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has an acquired psychiatric disorder that was caused or aggravated by military service or a service-connected disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  List all psychiatric disorders diagnosed since 2009.  State the diagnosis or diagnoses.  

If the Veteran is not found to have a current diagnosis related to any listed disorder diagnosed since 2009, please state whether such previous diagnosis was made in error or if such conditions are in remission.  Romanowsky, v. Shinseki, 26 Vet. App. 303 (2013).  

(b)  For each disorder diagnosed since 2009, state whether such disorder was caused or aggravated by military service or a service-connected disability.  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  The examiner is also asked to comment on the Veteran's service records, VA examination reports cited above, and outpatient treatment records.  With respect to the September 2015 report, please clarify the statement in the report that states "The veteran established pattern of mental health care does now show an aggravation of the major depressive disorder." (emphasis added)  The context of this statement appears to indicate that the examiner meant to say "does not show." 

Finally, the December 2014 and September 2015 examiners diagnosed mild neurocognitive disorder and indicated that this was secondary to the Veteran's service-connected encephalopathy condition.  Other examinations noted above, however, indicated that symptoms of cognitive loss and dementia were symptoms of the service-connected disorder.  Upon remand, the examiner should clarify whether mild neurocognitive disorder is a separately diagnosis disorder caused by the service-connected encephalopathy or whether this is an expression of symptoms of the service-connected disorder and not a separate disability.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

2.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


